PER CURIAM.
Whereas, the judgment of this court was entered on May 25, 1965 (175 So.2d 568) reversing the final judgment of the Circuit Court of Dade County, Florida, in the above styled cause; and
Whereas, on review of this court’s judgment by certiorari, the Supreme Court of Florida, by its opinion and judgment filed March 23, 1966 (184 So.2d 428) and mandate dated April 11, 1966, now lodged in this court, quashed this court’s judgment and remanded the cause for further proceedings not inconsistent with the said opinion and judgment of the Supreme Court of Florida;
Now, therefore, It is Ordered that the mandate of this court issued in this cause on June 15, 1965 is withdrawn, the opinion and judgment of this court filed May 25, 1965 is vacated, the opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court and the final judgment appealed from in this cause is affirmed. Costs allowed shall be taxed in the circuit court (Rule 3.16(b) Florida Appellate Rules, 31 F.S.A.).